ORDER

PER CURIAM.
William Allen appealed from his conviction of voluntary manslaughter, § 565.023, RSMo 2000, and armed criminal action, § 571 .015, RSMo 2000, and his sentence as a prior offender of fifteen years’ imprisonment for each count, to run concurrent. The court found that the trial court did not abuse its discretion: 1) in not instructing the jury to disregard a statement made by the prosecutor to a venirperson; and 2) in not allowing reputation evidence that the victim was a drug dealer and carried a gun.
Affirmed. Rule 30.25(b).